Title: To George Washington from Brigadier General William Winds, 27 June 1778
From: Winds, William
To: Washington, George


                    
                        Dear General
                        Head Quarters Elizth Town [N.J.]June 27 1778 9 oClock Evening
                    
                    After Sending off the letter from Brunswick Yesterday for General Dickinson, which Was Delivered to your Excellency, being Impatient to Come up with the Enemy, about 5 oClock I put My little Corps In Motion for Spotswood, Intending to reach it in the Evening, but had not Gone far When I was Informed by two Men Imediately from there that the bridge at that place & the South River bridge Were both Cut Down the Day before, that they had seen them Cut Down & that I Could not possibly Gain Inglish town or Freehold, Otherwise than by a Circuitous March of 9 or 10 Miles, The Men who Gave the Above Informati⟨on⟩ being Known to several of My Officers & said to be Men of Credit, after some Deliberation, I thought it best to return to New Brunswick & sent on some Horse to Spotswood for fuller Intelligence, before they returned I heard of the Enemys being in Motion from Freehold & had two Expresses from Col: Potter Who Commanded at this post seting forth the Probability & almost Certainty of a Visit on this shore from Staten Island Where the Enemy are said to have 2500 Men & a large Number of boats in readiness for Motion at the shortest Notice, Whereupon I Made a forced March for Woodbridge Which I reached very Early this Morning, there not Appearing the Smallest probability of Overtaking the Enemy, having first sent Genl Dickinson Intelligence of My Return to this Post Which I had Nearly reached  When I received your Excellencys Order of 6 oClock this Morning, Which Gave me the Most sensible Grief fearing my return May prove a Disappointment, the More so, as I have lately learnt My Information respecting the bridges was Erroneous. but situated as I was (a perfect Stranger to the Country, In Addition to the foregoing Circumstances) I hope Your Excellency Will not Entirely Disapprove My Conduct In Returning to this post, Which Permit me to Assure you I should not have Done had there appeared the Smallest Probability of overtaking the Enemy at the time I Determined on returning. I am with the Greatest Respect your Excellencys Most Humle servt
                    
                        Wm Winds
                    
                